THE CONVENIENCE GROUP LIMITED PARTNERSHIP, Appellant,
v.
SUPER STOP PETROLEUM, INC., etc., et al., Appellees.
No. 4D07-2272
District Court of Appeal of Florida, Fourth District.
March 19, 2008.
Bruce G. Hermelee, Alan G. Geffin and Christopher Perez-Gurri of Hermelee & Geffin, Fort Lauderdale, for appellant.
Ronald D. Poltorack of Ronald D. Poltorack, P.A., Boca Raton, for Appellee-Sergio Delgado.
Christopher L. Griffin and Mark J. Wolfson of Foley & Lardner LLP, Tampa, for Appellees-FS-Ashton.
PER CURIAM.
Affirmed.
STONE, WARNER and FARMER, JJ., concur.
Not final until disposition of timely filed motion for rehearing